Citation Nr: 1015078	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar spine degenerative joint disease (DJD) at L5-S1.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served in the Navy from April 1984 to October 
1984, from February 1991 to May 1991, and from March 1992 to 
March 1996; in the Marine Corps from February 1987 to March 
1987; and in the Army from January 1997 to April 1997 and 
from December 2003 to March 2005.  He had additional service 
in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Columbia South Carolina that, in 
relevant part, granted service connection for lumbar spine 
DJD at L5-S1 and for hemorrhoids, respectively rated 10 
percent disabling and noncompensably disabling, effective 
March 6, 2005.  Subsequently, a Decision Review Officer (DRO) 
assigned an initial 20 percent rating for the Veteran's 
lumbar spine DJD at L5-S1, retroactively effective to March 
6, 2005, the date of his claim.

As the appeal arises from a request for higher initial 
ratings following the grant of service connection for lumbar 
spine DJD at L5-S1 and for hemorrhoids, the Board has 
characterized these issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, although the DRO has assigned a 
higher, 20 percent, initial rating for lumbar spine DJD at 
L5-S1 as of March 6, 2005, as a higher rating is available, 
the Veteran is presumed to seek the maximum available benefit 
for a disability, the claim for a higher initial rating 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The entitlement to increased ratings for right rotator cuff 
impingement of the shoulder and for DJD of the right wrist 
has been raised by the record.  Specifically, while the 
Veteran failed to timely disagree with the initial ratings 
assigned for these disabilities, he has since submitted 
correspondence indicating that he believes that they have 
gotten worse.  Similarly, the Board notes that the Veteran 
also indicated that he wished to reopen his previously-denied 
claim for service connection for tinnitus; the Agency of 
Original Jurisdiction (AOJ) indicated that it would 
adjudicate this claim but the record does not indicate that 
it has yet done so.  The issues of entitlement to ratings in 
excess of 10 percent for right rotator cuff impingement of 
the shoulder and for DJD of the right wrist and whether new 
and material evidence has been received to reopen a claim for 
service connection for tinnitus have been raised by the 
record, but have not been adjudicated by the AOJ.  Therefore, 
the Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Veteran was last examined with respect to his lumbar 
spine disability in December 2005 and with respect to his 
hemorrhoids in August 2005.  Both the Veteran and his 
representative contend that these disabilities have worsened 
since these examinations.  The Veteran also submitted a 
letter from a chiropractor that indicates that the Veteran 
may have developed neurological symptoms as a result of his 
lumbar spine DJD.  Complete treatment records from this 
chiropractor are not, however, of record.  Similarly, 
submissions by the Veteran indicate that he received 
treatment at VA healthcare facilities subsequent to December 
2005 but that these records have not been obtained.  The 
Veteran's representative contends that these records may show 
that the Veteran's disabilities have worsened.

The Board also emphasizes that the Veteran's lumbar spine 
disability has been evaluated on the basis of limited motion.  
However, the medical evidence of record reflects that the 
Veteran has been diagnosed with degenerative disc disease 
(DDD) of the lumbar spine and that the source of many of the 
Veteran's complaints appears tied to DDD, or intervertebral 
disc syndrome (IVDS).  The Board finds that this evidence 
raises questions about the nature and extent of the Veteran's 
service-connected lumbar spine disability, and whether 
evaluation of the disability as IVDS is warranted.  

As such, a medical opinion addressing whether the Veteran's 
DDD/IVDS represents a residual, or progression, of the 
Veteran's service-connected lumbar DJD, and, if not, whether 
it is possible to separate the nonservice-connected DDD/IVDS 
symptoms from those of the Veteran's service-connected DJD of 
the lumbar spine, is also needed to resolve the claim.  The 
Board emphasizes that where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of 
a service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  If the examiner determines either that 
the Veteran's DDD/IVDS represents a progression of, or is 
associated with, the service-connected DJD of the lumber 
spine, or that the symptoms/effects of the Veteran's DDD/IVDS 
cannot be separated from the service-connected disability, 
then the examiner should render findings responsive to the 
criteria for rating IVDS. 

Under these circumstances, new VA examinations of the 
Veteran's spine and his hemorrhoids should be obtained.  See 
VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to 
the Board that there has been a further increase in the 
severity of his disability subsequent to the RO decision, the 
duty to assist may require that the Board remand the issue 
for additional evidentiary development, including a new 
examination). 

Prior to examination of the Veteran, VA should obtain any 
outstanding VA treatment records.  The record contains VA 
medical records dated through November 9, 2005 and selected 
VA medical records after that date from the Columbia, South 
Carolina VA Medical Center and the Florence, South Carolina 
VA Outpatient Clinic.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, it appears that the Veteran served with the Army 
National Guard after March 5, 2005.  However, only service 
treatment records dated up to March 5, 2005 have been 
associated with the record.  Hence, VA must obtain all 
outstanding pertinent VA medical records and Army National 
Guard treatment records, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

Moreover, when VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA 
should request that the Veteran provide authorization to 
enable it to obtain additional private medical records, to 
include outstanding copies of records from his chiropractors. 

The readjudication of the claims should include consideration 
of all evidence added to the record since the last 
adjudication.  Further, VA should also document its continued 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, consistent 
with the facts found) pursuant to Fenderson, cited to above, 
is warranted for the Veteran's service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Columbia VAMC and the 
Florence VA Outpatient Clinic since 
November 9, 2005.  All records and/or 
responses received should be associated 
with the claims file 

2.  Obtain a copy of the Veteran's 
service treatment records from the South 
Carolina Army National Guard or other 
depository, since March 5, 2005.  
Associate all documents obtained with the 
claims file.  All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file, and VA 
must continue such efforts until it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.

3.  Send to the Veteran and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent 
to the higher rating claims on appeal 
that is not currently of record.  
Specifically request that the Veteran 
identify healthcare providers who have 
treated him for his lumbar spine 
disability and for hemorrhoids and ask 
him to provide authorization to enable VA 
to obtain all outstanding pertinent 
records from the Ware Clinic of 
Chiropractic, the Gonstead Family 
Chiropractic, PA, and from Willis Chiro 
Med, to include radiological studies.  
The letter should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file and 
after completion of 1 through 4 above, or 
the time period for the Veteran's 
response has expired, schedule him for VA 
neurological and orthopedic examinations, 
by appropriate examiners, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
VA orthopedic examiner in conjunction 
with his/her examination of the Veteran.

The entire claims file must be made 
available to each examiner designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include radiological studies) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the Veteran's 
lumbar spine.  The examiner should also 
offer an opinion as to whether the 
Veteran has any separately ratable 
neurological residual (in addition to 
orthopedic residuals) as a manifestation 
of his service-connected DJD of the 
lumbar spine.  If so, the examiner should 
identify any nerve(s) affected, or 
seemingly affected by any nerve root 
compression that may be present and 
describe any associated objective 
neurologic abnormalities including but 
not limited to, the presence of any mild, 
moderate, and moderately severe 
incomplete paralysis or neuritis of the 
sciatic nerve.

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  He or she 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the thoracolumbar spine or 
of the entire spine, and if so, whether 
such is favorable or unfavorable, and the 
extent of such ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
examiner should then offer an opinion as 
to whether the Veteran's DDD/IVDS 
represents a residual, or progression of, 
his DJD of the lumbar spine for which 
service connection has been granted.  If 
not, the examiner should indicate whether 
it is possible to separate the Veteran's 
DDD/IVDS symptoms from those of his 
service-connected DJD of the lumbar 
spine.  If so, or if it is not possible 
to separate the DDD/IVDS symptoms from 
the service-connected DJD of the lumbar 
spine, the examiner should render 
findings as to the existence and 
frequency of any incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician), specifically, 
whether over the last 12-month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least 2 weeks 
but less than 4 weeks; (b) at least 4 
weeks but less than 6 weeks; or (c) at 
least 6 weeks.  

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed report.  
If any requested opinion cannot be 
provided without resorting to mere 
speculation, the examiner(s) should state 
the reason(s) why. 

6.  After completion of 1 through 5 
above, schedule the Veteran for a 
digestive system examination to determine 
the current severity of his hemorrhoids.  
The entire claims file must be made 
available to each examiner designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should provide comment as to 
whether the Veteran has large or 
thrombotic hemorrhoids, irreducible with 
excessive redundant tissue, evidencing 
frequent recurrences; or hemorrhoids with 
persistent bleeding and with secondary 
anemia, or with fissures.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed report.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the higher initial rating 
claims on appeal, in light of all 
pertinent evidence and legal authority.  
Readjudication of the initial ratings 
assigned should include continued 
consideration of whether staged ratings, 
pursuant to Fenderson (cited to above), 
or referral for an extraschedular rating 
is appropriate.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



